file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-376%20Opinion.htm




                                                              No. 99-376

                   IN THE SUPREME COURT OF THE STATE OF MONTANA

                                                           2000 MT 249N

                                                     J. MICHAEL STILES,

                                                  Appellant and Defendant,

                                                                      v.

                                 JIMMY L. HUFF and BIG BEAR CRUISERS,

                                                   Respondent and Plaintiff.

                 APPEAL FROM: District Court of the Thirteenth Judicial District,

                                         In and for the County of Yellowstone,

                                 The Honorable Susan Watters, Judge presiding.

                                                  COUNSEL OF RECORD:

                                                           For Appellant:

                                   J. Michael Stiles, Billings, Montana (pro se)

                                                          For Respondent:

                                       Matthew L. Erekson, Billings, Montana

                                         Submitted on Briefs: March 30, 2000
                                            Decided: September 14, 2000

                                                                  Filed:


file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-376%20Opinion.htm (1 of 4)3/30/2007 10:42:57 AM
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-376%20Opinion.htm


                              __________________________________________

                                                                    Clerk

Justice William E. Hunt, Sr. delivered the Opinion of the Court.

¶1 Pursuant to Section I, Paragraph 3(c), Montana Supreme Court 1996 Internal Operating
Rules, the following decision shall not be cited as precedent but shall be filed as a public
document with the Clerk of the Supreme Court and shall be reported by case title,
Supreme Court cause number and result to the State Reporter Publishing Company and to
West Group in the quarterly table of noncitable cases issued by this Court.

¶2 Plaintiff Jimmy Huff and Big Bear Cruisers (Huff) sold a car to Defendant J. Michael
Stiles (Stiles). Stiles failed to make proper payments on the car, and Huff filed suit to
enforce the contract in the Thirteenth Judicial District Court in Yellowstone County. The
court found a binding purchase agreement and ordered the defendant to pay the remaining
purchase price on the car to the Plaintiff. From this judgment, Stiles appeals. We affirm.

¶3 Plaintiff, Jimmy L. Huff owns and operates a business in Texarkana, Texas called Big
Bear Cruisers which buys and sells police cruisers. The defendant is a resident of Billings,
Montana, who intermittently buys and sells automobiles. On November 8, 1997, the
parties entered into a purchase agreement for a 1995 Chevy Caprice. The agreement
provided that Stiles would pay $1,500 as a down payment and would continue to make
monthly payments up to the full purchase price of $8,800. Huff reserved the right to
repossess the vehicle in the event that Stiles failed to make two consecutive payments.

¶4 Stiles made two payments in addition to receiving a credit on the balance of the amount
owed for services rendered to Huff, leaving a balance of $6,818. In March of 1998, Stiles
represented to Huff that he intended to sell the car because he was unable to continue
making payments and asked Huff to provide a lien release so that he could sell the car.
Huff complied, and Stiles filed with the State of Montana for a clear title for the car and
subsequently received one. Stiles continued to send letters to Huff indicating that he was
trying to sell the car in order to pay the balance of the contract with the proceeds from the
sale.

¶5 After more months of missed payments Huff filed suit for breech of contract and
obtained a Writ of Attachment. The car was towed and placed into storage and a hearing


 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-376%20Opinion.htm (2 of 4)3/30/2007 10:42:57 AM
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-376%20Opinion.htm


was held. At trial, Stiles claimed that he believed that the balance of the car had been paid
and produced an invoice to that effect. The District Court found that the document had
been falsified and that the defendant had breached the contract. The court entered a
judgment against the defendant, ordering him to pay the remaining purchase price of the
car.

¶6 Stiles raises three issues on appeal. First, whether the District Court erred when Judge
Watters did not excuse herself from this case due to an alleged conflict of interest. Second,
whether his right to due process was violated by a failure to follow the procedures of § 27-
18-701, MCA in a show cause hearing after the Writ of Attachment. Finally, Stiles argues
that the contract was invalid because he was unable to enter into a contractual agreement
because he has been convicted of a criminal offense and is therefore a person deprived of
civil rights under § 28-2-201, MCA.

¶7 We need not reach the merits of any of these issues because the dispositive issue on
appeal is whether the defendant waived his right to appeal these issues by not raising them
at trial.

¶8 Ordinarily we would look to the provided record to determine whether the issues had
been duly raised. Unfortunately, transcripts have not been provided for either the hearing
or the trial. It is the responsibility of the appellant to provide the Supreme Court with a
complete record on appeal. Rule 9(a), M.R.App.P. provides:

        Composition of the record on appeal. The original papers and exhibits filed in the
        district court, the transcript of proceedings, if any, and a certified copy of the docket
        entries prepared by the clerk of the district court shall constitute the record on
        appeal in all cases. It is the duty of a party seeking review of a judgment, order or
        proceeding to present the supreme court with a record sufficient to enable it to rule
        upon the issues raised. . . . (Emphasis added.)

It is the responsibility of the appellant to provide this Court with a record reflecting that
the objections at issue were duly made to the District Court. Transcripts have not been
provided for either the hearing or the trial. It appears from the record (or lack of it) that
there were no objections made at trial to any of the errors asserted by the defendant. Huff
asserts that these issues were not raised at trial and we have no choice but to believe him.
There is no evidence in the record that we have that Stiles raised any of the above
objections to the District Court. If Stiles wished to raise these issues on appeal, it was his


 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-376%20Opinion.htm (3 of 4)3/30/2007 10:42:57 AM
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-376%20Opinion.htm


responsibility not only to appropriately raise them at the trial court, but also to provide us
with sufficient evidence to that effect by providing a full record. As there is no evidence to
the contrary, we must assume that none of the objections were raised and the defendant
waived his right to appeal these issues to this court.

¶9 We hold that the defendant waived his right to appeal these issues by not raising them
at the trial level. The judgment of the District Court is affirmed.

                                                /S/ WILLIAM E. HUNT, SR.

                                                              We Concur:

                                                        /S/ J. A. TURNAGE

                                               /S/ W. WILLIAM LEAPHART

                                                    /S/ JAMES C. NELSON

                                                /S/ TERRY N. TRIEWEILER




 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-376%20Opinion.htm (4 of 4)3/30/2007 10:42:57 AM